765 N.W.2d 616 (2009)
James PROKES, as Subrogee of Water-Tite Company, Plaintiff-Appellant,
v.
AUTO-OWNERS INSURANCE COMPANY, Defendant-Appellee, and
Great American Alliance Insurance Company, Defendant.
Docket No. 137953. COA No. 278321.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the application for leave to appeal the September 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we *617 are not persuaded that the questions presented should be reviewed by this Court.